ACCEPTED
                                                                                                      01-15-00610-CR
                                                                                           FIRST COURT OF APPEALS
                                                                                                   HOUSTON, TEXAS
                                                                                                 9/21/2015 4:05:32 PM
                                                                                                CHRISTOPHER PRINE
                                                                                                               CLERK

                                CAUSE NO. 01-15-00610-CR

 EXPARTE                                        §              IN THE COURT OF APPEALS
                                                                                  FILED IN
                                                §                          1st COURT OF APPEALS
                                                §                              HOUSTON, TEXAS
                                                §                          9/21/2015 4:05:32 PM
 COREY DOUGLAS-MYERS                            §                  1ST   DISTRICT    OF TEXAS
                                                                           CHRISTOPHER     A. PRINE
                                                                                   Clerk
             APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME
                 TO FILE BRIEF ON BEHALF OF APPEALLANT

TO THE HONORABLE JUDGE OF SAID COURT:
       COMES NOW, Appellant, COREY DOUGLAS-MYERS, by and through the

undersigned attorney of record filing this Motion for Extension of Time to File Appellate Brief

on Behalf of the Defendant and would show unto the Court the following:

       1.     Appellant’s brief is currently due on September 23, 2015.

       2.     Appellant’s attorney, Adam B. Banks filed A Motion For Imposition of Sentence

              of Shock Probation in trial case number the 230th District Court of Harris County,

              Texas and is awaiting a ruling.

       3.     Appellant’s attorney respectfully requests a 30 day extension from date

              Appellant’s brief is due.

       4.     This request is in the interest of justice and not merely to seek delay.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Motion be

GRANTED.

                                             Respectfully submitted,



                                             /s/ Adam B. Brown
                                             ADAM B. BROWN
                                             TBA No. 24003775
                                             300 Main Street, Suite 200
                                             Houston, Texas 77002
                                             Telephone: (713) 223-0051
                                             Facsimile: (713) 228-0034
                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Motion was filed

electronically with the First Court of Appeals on this the 21st day of September 2015.

                                             /s/ Adam B. Brown
                                             ADAM B. BROWN